Citation Nr: 0632140	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-13 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for lymphoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to May 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In December 2004, the Board 
determined that new and material evidence had been submitted 
to reopen the claims for service connection for back and 
right knee disorders and for asthma.  After reopening the 
claims, the Board remanded them for additional evidentiary 
development.  The claim of service connection for lymphoma 
was also remanded for development.  The claims are before the 
Board once again.  


FINDINGS OF FACT

1.  There is no competent evidence of lymphoma.  

2.  While asthma was apparently not noted at the time of 
entry in active service, there is probative evidence that 
clearly and unmistakably establishes that the veteran's 
asthma preexisted before examination, acceptance, and 
enrollment and was exacerbated therein.  

3.  A back disorder, degenerative arthritis, was not shown 
during active service or until many years after separation 
from active service, and there is no competent medical 
evidence relating this disorder to active service.  

4.  A right knee disorder, degenerative arthritis, was not 
shown during active service or until many years after 
separation from active service, and there is no competent 
medical evidence relating this disorder to active service.  


CONCLUSIONS OF LAW

1.  Lymphoma was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 
1131,1137, 5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

2.  Bronchial asthma was aggravated during active service.  
38 U.S.C.A. § § 1110, 1131, 1153, 5102, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.303, 3.306 (2005).

3.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1112, 1113, 1131,1137, 5102, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

4.  Degenerative arthritis of the right knee was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. § 
1110, 1112, 1113, 1131,1137, 5102, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Initially, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103(A), 5107 (West 2002) and implementing regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, as to 
the issue of entitlement to service connection for bronchial 
asthma, the Board need not consider the question of VCAA 
compliance since there is no detriment to the veteran as a 
result of any VCAA deficiencies in view of the fact that the 
full benefit sought by the veteran as to this issue is being 
granted by this decision of the Board.

As to the claims of entitlement to service connection for 
lymphoma and back and right knee conditions, it is noted that 
The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a VCAA letter in March 2005 
which discussed the pertinent evidence and the laws and 
regulations related to this claim.  This letter essentially 
notified the veteran of the evidence needed to prevail on 
these claims.  Specifically, it gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claims was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection.  
He was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal in a June 2006 letter.  Thus, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection for lymphoma and 
disorders of the back and right knee, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  
VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In the present case, the evidence includes 
service medical records, post service private and VA 
treatment records, and statements by the veteran.  The Board 
finds that there are no additional medical records necessary 
to proceed to a decision in this case.

Numerous VA examinations have been conducted that address the 
etiology of current right knee and low back complaints, as 
well as complaints of lymphoma.  Under these circumstances, 
the duty to assist doctrine does not require that the veteran 
be afforded additional medical examinations.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309  (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service Connection for Lymphoma

Regarding the veteran's claim for service connection for 
lymphoma, the Board notes that a review of the record does 
not show that the veteran has ever received a competent 
medical diagnosis of this condition.  In fact, the 
evaluations of record, to include the inservice and 
postservice evaluations, are negative for lymphoma.  The most 
recent negative report was in October 2005.  What the 
evidence does show is that the veteran had several lipomas 
removed during service.  The Board notes that a "lipoma" is 
defined as a benign tumor usually composed of mature fat 
cells in Dorland's Illustrated Medical Dictionary, 26th 
Edition, p. 750.  At the time of the 2005 exam, the VA 
examiner noted that the veteran had had several lipomas 
removed during service.  No residuals were reported, and it 
was specifically noted that lymphoma was not present.  Thus, 
no disability is indicated.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of lymphoma, the claim must be denied.

Inasmuch as the evidence on file does not tend to show that 
the veteran has current lymphoma which may be associated with 
service, the Board must conclude that no additional 
development, to include additional medical examination or 
medical opinion, is reasonable based upon the facts of this 
case.  See § 3 of the VCAA (codified as amended at 38 U.S.C. 
§ 5103A(d)); Hickson v. West, 12 Vet. App. 247, 253 
(1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  Thus, the 
Board concludes that further development and further 
expending of VA's resources is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for lymphoma, and the claim must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).



Service Connection for Bronchial Asthma

It is contended that service connection is warranted for 
bronchial asthma.  The veteran asserts this condition was 
either aggravated during service or is of service origin.  He 
has testified that he was exposed to Agent Orange herbicides 
while in Vietnam.  

In addition to those regulations already provided above 
regarding entitlement to service connection, there are 
additional laws for application as to this issue.  A veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002 &Supp. 
2005); 38 C.F.R. § 3.304 (2005).  In VAOPGCPREC 3-2003, VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was concluded that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid.  VAOPGCPREC 3-2003 (2003); see 
generally, Cotant v. Principi, 17 Vet. App. 116, 124 (2003) 
(Court raised the question of the proper interpretation of 
sections 1111 and 1153 and the validity of the pertinent part 
of 38 C.F.R. § 3.304(b) under that interpretation; 38 C.F.R. 
§ 3.304(b) (May 4, 2005).  

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 
C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to the symptoms) has worsened.  See Davis 
(John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); 
Hunt, 1 Vet. App. at 296-97.

The Court held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  See Crowe v. Brown, 7 Vet. App. 238 (1995).

Upon review, it is presumed by the Board that asthma was not 
noted when the veteran was initially examined, accepted, and 
enrolled for service.  (There are no available service 
records of note until the veteran's second period of service 
commenced in late 1955.)  Thus, it is presumed that he was in 
sound condition at the time of initial entrance into service, 
and the presumption of soundness applies in this case.  Since 
the record demonstrates that he served after December 31, 
1946, and during wartime, the provisions of 38 C.F.R. § 1111 
will be applied.  Therefore, the initial question is whether 
the evidence clearly and unmistakably demonstrates that the 
veteran's asthma preexisted active service.  

Review of the available service medical records does not 
reflect treatment for respiratory disease, to include asthma, 
during military service.  These records do show, however, 
that numerous references were made upon physical examination 
reports, to include at time of separation exam in 1971, that 
the veteran had had asthma, hay fever, whooping cough, or 
shortness of breath, in his childhood years.  Some post 
service treatment records also refer to a history of asthma 
from when he was a teenager.  For example, see the September 
1998 report as provided by D. N. Cana, M.D.  

There is no evidence or record contradicting the notations 
made during service that the veteran had asthma in his 
childhood.  As such, despite the fact that asthma was not 
initially noted when the veteran entered service, the 
probative evidence unmistakably establishes that this 
condition existed before examination, acceptance and 
enrollment in active service.  38 U.S.C.A. § 1111 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.304(b) (2005).  The next 
question is whether the evidence clearly and unmistakably 
demonstrates that the veteran's preexisting asthma was 
aggravated by such service.  38 C.F.R. § 3.3006(a) (2005).  

Post service private and VA records are replete with 
treatment for asthma from the late 1990s to the present date.  
At the recent VA examination in October 2005 which was based 
on review of the entire claims file, the examiner opined that 
the veteran's bronchial asthma was at least as likely as not 
(50/50 probability) caused by or a result of intrinsic 
factors and might have been familially aggravated by exposure 
to allergens and irritants during active service.  

With review of the claims file, it may be said that the 
medical evidence of record does not show aggravation of 
asthma in service.  This is true because there is no 
treatment for respiratory problems during service or for many 
years thereafter.  The record does include, however, a VA 
examiner's opinion in 2005 that reflects that his asthma 
could have been aggravated by exposure to allergens and 
irritants during active service.  To the Board, this 
represents competent medical evidence that the preexisting 
asthma was aggravated during service.  

As previously noted, the standard of proof for rebutting the 
presumption of soundness is evidence that is clear and 
unmistakable, i.e., undebatable....[and] the question is not 
whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service.  Cotant, supra, at 127-128.  

Based upon the above information, the Board finds that 2005 
report indicates aggravation of preexisting asthma.  Thus, 
when all the competent evidence is viewed as a whole, it 
clearly and unmistakably establishes that the preexisting 
asthma was aggravated during active service.  Consequently, 
the presumption of soundness is rebutted in this case.  All 
reasonable doubt has been resolved in the veteran's favor in 
reaching these conclusions.  

The Board also finds that is not necessary to address the 
issue of entitlement to service connection for asthma 
pursuant to Agent Orange provisions 38 C.F.R. §§ 3.307, 3.309 
(2005).  These provisions do not have an impact on this case 
because the Board has already determined under 38 U.S.C.A. § 
1111 that the evidence clearly and unmistakably demonstrates 
that the veteran's preexisting asthma was aggravated by 
active service.  

Service Connection for Low Back and Right Knee Disorders

The veteran contends that post service low back and right 
knee conditions resulted from his active service duty.  He 
argues that he injured his back and right knee while playing 
football or in his work on jet fighters during service.  

Review of the service medical records reflects that the 
veteran was seen on one occasion in 1968 for back complaints.  
X-ray in April of that year, was negative.  No chronic low 
back or right knee condition was noted at any other time, to 
include at time of separation examination in 1971.  

Post service private and VA records do show low back and 
right knee disorders.  For example, degenerative changes in 
the lumbar spine and right knee were noted upon VA 
examination in 1996 and such clinical findings continue to 
the present day as indicated upon the most recent VA 
examination report in October 2005.  Post service records 
also include references by the veteran to injury to the right 
knee in 1992 and to the low back in 1996.  

The VA examiner in October 2005 noted that review was made of 
the entire claims file.  She stated that the finding of 
osteophytes on X-ray of the lumbar spine and right knee 
showed that the etiology of the veteran's back and knee 
problems was degenerative in nature and unrelated to his 
active military service.  

Clearly, there is no clinical evidence of low back or right 
knee disorders during active duty service, or within one year 
following active duty service.  Thus, a presumption in favor 
of service connection for these conditions is not for 
application.  38 U.S.C.A. § 1110, 1112, 1113, 1131,1137, 
5102, 5103,5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

The veteran insists that these disorders are of service 
origin.  However, it is noted that he is not competent in 
medical matters, and his opinion that current degenerative 
changes of the lumbar spine and right knee are due to his 
service is without competent basis.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Moreover, 
there is no competent medical evidence showing a medical 
nexus between the post service degenerative changes and 
military service.  

Final Considerations

As to the claims on appeal, it is noted that the veteran has 
submitted numerous copies of medical treatises, magazine 
articles, or medical information obtained from the Internet.  
This information is not probative evidence as it is general 
in nature, and it does not specifically relate to the 
veteran's particular case and does not contain any analysis 
regarding the facts of this case.  As such, this information 
is noted, but it is of little probative value in the instant 
cases.  Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).


ORDER

Service connection for a back disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for asthma is

Service connection for lymphoma is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


